                Case 2:20-cv-01386-RAJ Document 8 Filed 01/12/21 Page 1 of 2



                                                            HONORABLE RICHARD A. JONES
1
2
3
4
5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6                                       AT SEATTLE
7
     ROBERT L. KING,                                    No. 2:20-cv-01386-RAJ
8
                               Plaintiff,
9        v.
10                                                      DISMISSAL ORDER
     JC MILLER, et al.,
11
12                             Defendants.
13
14
              This matter comes before the Court sua sponte on Plaintiff Robert L. King’s
15
     Complaint against various prison officials of the Coyote Ridge Correction Center. Dkt. #
16
     1-1. Plaintiff states that he was transferred to Coyote Ridge Corrections Center in or
17
     around February 2018. Id. at 6. He claims that the prison is racially segregated and that
18
     threats of violence are used to ensure this policy. Id. He alleges that prison officials and
19
     staff are aware of the racism but have “done nothing to stop it.” Id. Plaintiff alleges that
20
     he has been “segregated and discriminated from Coyote Ridge Correction Center
21
     recreational yard.” Id.
22
              Plaintiff fails, however, to allege any facts sufficient to support his conclusory
23
     allegation that he has been “segregated and discriminated” against. Id. Pursuant to 28
24
     U.S.C. § 1915A(b)(1), a Court must dismiss a complaint if it “is frivolous, malicious, or
25
     fails to state a claim upon which relief may be granted.” A complaint fails to state a
26
     claim upon which relief may be granted if a plaintiff fails to allege the “grounds” of his
27
28   ORDER – 1
                Case 2:20-cv-01386-RAJ Document 8 Filed 01/12/21 Page 2 of 2




1    “entitlement to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955,
2    1964–65, 167 L.Ed.2d 929 (2007) (quotation omitted). Rule 8(a)(2) requires a complaint
3    to “contain sufficient factual matter, accepted as true, to state a claim to relief that is
4    plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (internal quotation marks
5    omitted). A complaint will not “suffice if it tenders naked assertions devoid of further
6    factual enhancement.” Id.
7           Plaintiff claims that “violence is often used to enforce segregation” or “the threat
8    of violence is used to ensure [this] policy,” but his complaint is devoid of any discussion
9    of specific incidents of violence or actual threats made. Dkt. # 1-1 at 6. He asserts that
10   he has been racially discriminated against but again fails to provide factual basis
11   supporting this conclusory allegation. In the absence of such factual pleadings, these
12   allegations are insufficient. The Court thereby dismisses this complaint without prejudice
13   pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be
14   granted.
15
16          DATED this 12th day of January, 2021.
17
18
19
                                                         A
20                                                       The Honorable Richard A. Jones
                                                         United States District Judge
21
22
23
24
25
26
27
28   ORDER – 2
